DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the Applicants’ filing on 9/15/2021.  Claims 1-32 are currently pending of which claims 17-32 have been examined below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 9/15/2021 has been entered.

Claim Rejections- 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, with respect to the independent claims, the limitation “determination that the state is rectifiable by a driver of the vehicle” is subjective, ill-defined and vague thus rendering the claims indefinite. That is, a 

Response to Arguments
The previous rejections under 35 USC 101 and 112 have been withdrawn in view of the amendments.  With respect to the previous obviousness rejections, Applicant’s arguments and amendments are persuasive and as such the previous rejections have been withdrawn.  Specifically, the limitations “determination that the state is rectifiable by a driver of the vehicle” as interpreted above and in combination with other limitations as specifically claimed have not been found to have been taught or disclosed in the prior art found at this time. As such, the claims would be allowable but for the new rejections under 35 USC 112 as set forth above.

Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID ZIAEIAN MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVID ZIAEIANMEHDIZADEH/Primary Examiner, Art Unit 3669